Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Blackman on April 22, 2022.
The application has been amended as follows: 
Canceled claim 10.
Amended claim 1 as follows:
1. (Currently Amended) ) A ball joint comprising a housing having a cavity formed therein extending between opposing first and second outer faces of the housing, and housing a ball of a ball stud, the ball being movably supported in a bearing shell encompassing the ball, 
wherein the housing has a first opening to the cavity in a first edge region facing a pin of the ball stud, the first edge region comprising an annular lip axially protruding from the first outer face and surrounding the first opening, 
wherein the ball stud protrudes from the first opening, a gap is provided between an inner wall of the housing and an outer wall of the bearing shell, and a lining is injected into the gap,
wherein the housing further has a second opening to the cavity in a second edge region opposite from the first opening, the second edge region comprising an annular lip axially protruding from the second outer face and surrounding the second opening, perpendicular to the axial direction, the width of the second opening being larger than an outer diameter of the bearing shell, and wherein the lining is injected through the second opening into the cavity, 
the ball joint further comprising a plurality of structural elements for clamping the lining to an inner wall of the second opening, said structural elements comprising a step, connected to the second opening and extending radially and axially in a direction of the first opening, and at least one textured surface portion of the inner wall of the housing, the textured surface portion including at least one feature selected from the group consisting of grooves, knurling, and a surface roughness or unevenness having an arithmetic average roughness value Ra in a range between 10 µm and 75 µm, the textured surface portion disposed on the cylindrical inner surface of the second opening,
wherein the lining fills the gap between the inner wall of the housing and the outer wall of the bearing shell, and the lining wraps around the first and second edge regions to the first and second outer faces of the housing.  
Amended claim 3 as follows:
3. (Currently Amended) The ball joint according to claim 1, wherein increases toward the second opening. 
Amended claim 5 as follows:
5. (Currently Amended) The ball joint according to claim 1, wherein the textured surface portion of the inner wall of the housing comprises a surface roughness having an arithmetic average roughness value Ra of 
Amended claim 17 as follows:
17. (Currently Amended) A ball joint comprising a housing having a cavity formed therein extending between opposing first and second outer faces of the housing, and housing a ball of a ball stud, the ball being movably supported in a bearing shell encompassing the ball, 
wherein the housing has a first opening to the cavity in a first edge region facing a pin of the ball stud, the first edge region comprising an annular lip axially protruding from the first outer face and surrounding the first opening, 
wherein the ball stud protrudes from the first opening, a gap is provided between an inner wall of the housing and an outer wall of the bearing shell, and a lining is injected into the gap, 
wherein the housing further has a second opening to the cavity in a second edge region opposite from the first opening, the second edge region comprising an annular lip axially protruding from the second outer face and surrounding the second opening, the second opening being larger than an outer diameter of the bearing shell, and wherein the lining is injected through the second opening into the cavity, 

the ball joint further comprising a plurality of structural elements for clamping the lining to an inner wall of the second opening, said structural elements comprising a step, connected to the second opening and extending radially and axially in a direction of the first opening, and at least one textured surface portion of the inner wall of the [[housing]] second opening, the textured surface portion including at least one feature selected from the group consisting of grooves, knurling, and a surface roughness or unevenness having an arithmetic average roughness value Ra in a range between 10 µm and 75 µm,
wherein the lining fills the gap between the inner wall of the housing and the outer wall of the bearing shell, and the lining wraps around the first and second edge regions to the first and second outer faces of the housing.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 17, Sachsenring Entwicklungsgesellschaft (EP 0 971 138) discloses the claimed ball joint with the exception of the second edge region of the housing comprising an annular lip axially protruding from the second outer face and surrounding the second opening, wherein the lining fills the gap between the inner wall of the housing and the outer wall of the bearing shell, and the lining wraps around the first and second edge regions to the first and second outer faces of the housing.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the ball joint disclosed by Sachsenring Entwicklungsgesellschaft to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/22/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619